ICJ_046_SouthWestAfrica_ETH_ZAF_1961-01-13_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASE
(ETHIOPIA v. UNION OF SOUTH AFRICA)

ORDER OF 13 JANUARY 1961

1961

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU SUD-OUEST AFRICAIN
(ÉTHIOPIE c. UNION SUD-AFRICAINE)

ORDONNANCE DU 13 JANVIER 1961
This Order should be cited as follows:

“South West Africa case (Ethiopia v. Union of South Africa),
Orver of 13 January 1961: I.C.]. Reports 10617, p. 3.”

La présente ordonnance doit être citée comme suit:

«Affaire du Sud-Ouest africain (Éthiopie c. Union sud-africaine),
Ordonnance du 13 janvier 1961: C. I. J. Recueil 1967, p. 3.»

 

Sales number 2 40
N° de vente :

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1961

13 janvier 1961

AFFAIRE DU SUD-OUEST AFRICAIN
(ÉTHIOPIE c. UNION SUD-AFRICAINE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour;

Considérant que, par lettre du 28 octobre 1960 reçue au Greffe le
4 novembre 1960, le premier ministre adjoint et ministre des Affaires
étrangères d’Ethiopie a adressé au Greffier une lettre transmettant
au nom du Gouvernement d’Ethiopie une requête introductive
d'instance relative à un différend entre l’Éthiopie et l'Union sud-
africaine concernant l'interprétation et l'application du Mandat
pour le Sud-Ouest africain;

Considérant que, par sa lettre, le ministre des Affaires étrangères
d’Ethiopie a fait connaître que MM. Tesfaye Gebre-Egzy et Ernest
À. Gross avaient été désignés comme agents par son Gouvernement;

Considérant que la requête, se référant à l’article 80, paragraphe 1,
de la Charte des Nations Unies, prétend établir la compétence de
la Cour sur l’article 7 du Mandat pour le Sud-Ouest africain établi
à Genève le 17 décembre 1920 ainsi que sur l’article 37 du Statut de
la Cour internationale de Justice;

Considérant que, le 4 novembre 1960, copie de la requête a été
communiquée au chargé d'affaires a.7. de l’Union sud-africaine
aux Pays-Bas;

Considérant que, le 15 décembre 1960, le chargé d’affaires a. 7. de
l’Union sud-africaine a remis au Greffier une lettre du ministre des

4

1961
Le 13 janvier
Rôle général
n° 46
AFF, S.-0. AFRICAIN — R, G. N° 46 (ORD. 13 I 61) 4

Affaires étrangères de l’Union sud-africaine en date du 3 décembre
1960 faisant connaître que M. Joan Philip Verloren van Themaat
avait été désigné comme agent;

Après s'être renseigné auprès des Parties,

fixe comme suit la date d'expiration des délais pour le dépôt
des pièces de la procédure écrite:

pour le mémoire du Gouvernement d’Ethiopie, le 15 avril 1961;

pour le contre-mémoire du Gouvernement de l’Union sud-afri-
caine, le 15 décembre 19617;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais
de la Paix, à La Haye, le treize janvier mil neuf cent soixante et un,
en trois exemplaires, dont l’un restera déposé aux archives de la

Cour et dont les autres seront transmis respectivement au Gouver-
nement d’Ethiopie et au Gouvernement de l’Union sud-africaine.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier,
(Signé) GARNIER-COIGNET.
